RYLAND, J.
The single question for our adjudication arises upon the construction of the term “ beyond seas ” in the statute of limitations passed by our Legislature in 1825, as that'’statute must govern this case.
This question, has heretofore come before this court. In the case of Shreve v. Whittlesey, Adm’r, &c., reported in 7 Missouri Reports, page 475, the majority of the Judges then constituting this court, decided, that the term “beyond seas” meant in that statute “out of this State.” Judge Napton dissented from this opinion. Although I have great respect for the opinions of my predecessors, I neverthless have never entertained a doubt of the correctness of the views of Judge Napton in his dissenting opinion in the above case ; and I am constrained to adopt them as the proper construction of the above phrase, in that statute. The following is the opinion of the dissenting judge, in the above case : “I am of opinion that the words “beyond sea,” in the act of February 21, 1825, mean what the words literally imply. The construction given to those words in England, or in other States of this Union, cannot have sufficient weight, to counterbalance the construction which the Legislature of this State has given to these words in the very act itself. The third section *155enumerates the same disabilities as the first, and instead of speaking of tbe removal of these disabilities in general terms, such as were used in the first section, it proceeds to describe particularly in what way each disability could be removed. The counterpart, to the words “beyond seas” is the phrase “ by coming into the United States.” The Legislature have not varied the disabilities described in the third section, from those enumerated in the first; nor is there any reason why they should be different in real actions from what they are in personal, except in point of time. The words “ beyond seas ” then in the third section, the Legislature have themselves interpreted to mean “without the United States,” and I see no way in which a similar construction of the same words in the first section can be avoided.” I fully concur in this construction.(a)
The instructions then given below in this case, were based upon this construction of the above act; and are in my opinion correct. I am then for affirming this judgment, and Judge Bmcn concurring herein, the same is affirmed.

(a) But see § 200, Angell on Limitations; Murray v. Baker, 3 Wheat. 341; Bank v. Dyer, 14 Peters, 141. See also, Fackler v. Fackler, 14 Mo. R. 431; Keeton v. Keeton, 20 Mo. R. 530.